DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Shimaoka in view of Zhang does not teach or discloses “wherein when the illuminance measured by the illuminance sensor exceeds predetermined illuminance, the lamp control unit is configured to control a vehicle exterior display unit separated from the road surface rendering lamp to display the predetermined information on a-the vehicle exterior display unit” (see page 4-7).
Examiner disagrees:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
The newly prior art Sweeney et al [US 2017/0240098 A1] is cited below.
Sweeney discloses a vehicle lighting system comprising: 
a road surface rendering lamp (Fig. 4a, 412 & Paragraph [0083]) configured to render predetermined information (Fig. 4a, 416) serving as road surface rendering by emitting light (Fig. 4a, 416) toward an object such as a ground (Fig. 4a, Ground) or a wall surrounding a vehicle; 
a lamp control unit (Fig. 1-2, 10 and 200 & Paragraph [0046]) configured to control the road surface rendering lamp (Fig. 4a, 412 & Paragraph [0083]), 
the lamp control unit (Fig. 1-2, 10 and 200 & Paragraph [0046]) is configured to control a vehicle exterior display unit (Fig. 4a, 414 and 412) separated from the road surface rendering lamp (Fig. 4a, 412 & Paragraph [0083]) to display the predetermined information (Fig. 4a, 407) on a vehicle exterior (Fig. 4a, 414 and 412). an illuminance sensor (Fig. 3-4a, 300 and 404) capable of measuring illuminance (Paragraph [0063-67]) surrounding the vehicle (Fig. 4a, 400); 

    PNG
    media_image1.png
    527
    733
    media_image1.png
    Greyscale

Sweeney does not specify wherein when the illuminance measured by the illuminance sensor exceeds predetermined illuminance
Zhang discloses wherein when the illuminance measured by the illuminance sensor exceeds predetermined illuminance (Paragraph [0009])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sweeney with wherein when the illuminance measured by the illuminance sensor exceeds predetermined illuminance for purpose of effectively alert the driver to turn off the high beam or force switching of the high beam when the vehicles encounter, thereby reducing the occurrence of accidents as disclosed by Zhang (Paragraph [0041]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al [US 2017/0240098 A1] in view of Zhang et al [US 2019/0061618 A1].
In regards to claim 1. Sweeney discloses a vehicle lighting system comprising: 
a road surface rendering lamp (Fig. 4a, 412 & Paragraph [0083]) configured to render predetermined information (Fig. 4a, 416) serving as road surface rendering by emitting light (Fig. 4a, 416) toward an object such as a ground (Fig. 4a, Ground) or a wall surrounding a vehicle; 
a lamp control unit (Fig. 1-2, 10 and 200 & Paragraph [0046]) configured to control the road surface rendering lamp (Fig. 4a, 412 & Paragraph [0083]), 
the lamp control unit (Fig. 1-2, 10 and 200 & Paragraph [0046]) is configured to control a vehicle exterior display unit (Fig. 4a, 414) separated from the road surface rendering lamp (Fig. 4a, 412 & Paragraph [0083]) to display the predetermined information (Fig. 4a, 407) on a vehicle exterior display unit (Fig. 4a, 414). an illuminance sensor (Fig. 3-4a, 300 and 404) capable of measuring illuminance (Paragraph [0063-67]) surrounding the vehicle (Fig. 4a, 400); 

    PNG
    media_image1.png
    527
    733
    media_image1.png
    Greyscale

Sweeney does not specify wherein when the illuminance measured by the illuminance sensor exceeds predetermined illuminance
Zhang discloses wherein when the illuminance measured by the illuminance sensor exceeds predetermined illuminance (Paragraph [0009])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sweeney with wherein when the illuminance measured by the illuminance sensor exceeds predetermined illuminance for purpose of effectively alert the driver to turn off the high beam or force switching of the high beam when the vehicles encounter, thereby reducing the occurrence of accidents as disclosed by Zhang (Paragraph [0041]).
In regards to claim 2. Sweeney in view of Zhang discloses the vehicle lighting system according to claim 1, wherein when the illuminance measured by the illuminance sensor (Sweeney Fig. 3-4a, 300 and 404 & Paragraph [0063-67]) exceeds a predetermined illuminance (Zhang: Paragraph [0009]), the lamp control unit controls the road surface rendering lamp not to emit light (Zhang: Paragraph [0064 & 0020]).
In regards to claim 4. Sweeney in view of Zhang discloses the vehicle lighting system according to claim 1, wherein the vehicle exterior display unit (Sweeney Fig. 4a, 414 and 412) is a display device provided as a part of a public structure (Sweeney Fig. 4a, 414 and 412 & Paragraph [0081]).
In regards to claim 5. Sweeney in view of Zhang discloses the vehicle lighting system according to claim 1, wherein the vehicle exterior display unit (Sweeney Fig. 4a, 414 and 412) is a display screen provided on the vehicle (Sweeney Fig. 4a, 414 and 412 & Paragraph [0081]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al [US 2017/0240098 A1] in view of Zhang et al [US 2019/0061618 A1] as applied to claim 1 above, and further in view of Reiley et al [US 2018/0173237 A1].
In regards to claim 3. Sweeney in view of Zhang discloses the vehicle lighting system according to claim 1, wherein the vehicle exterior display unit (Sweeney Fig. 4a, 414 and 412) is a display device (Sweeney Fig. 4a, 414 and 412 & Paragraph [0081]).
Sweeney in view of Zhang does not specify wherein the vehicle exterior display unit is a display device provided on another vehicle
Reiley discloses wherein the vehicle exterior display unit (Fig. 3, s124) is a display device provided (Paragraph [0013] “the autonomous vehicle can communicate presence of this other vehicle ahead to drivers and vehicles behind the autonomous vehicle by updating its rear-facing display accordingly”) on another vehicle (Fig. 3, s142).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sweeney with wherein the vehicle exterior display unit is a display device provided on another vehicle for purpose of determine or predict a state of the roadway ahead of the larger vehicle; and update its display with this state of the roadway ahead in order to enable these drivers and passengers to better understand the roadway ahead despite visual obstruction by the larger vehicle as disclosed by Reiley (Paragraph [0013]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al [US 2017/0240098 A1] in view of Zhang et al [US 2019/0061618 A1] as applied to claim 1 above, and further in view of Shimaoka et al [US 2008/0175012 A1]
In regards to claim 6. Sweeney in view of Zhang discloses the vehicle lighting system according to claim 2, the lamp control unit (Sweeney: Fig. 1-2, 10 and 200 & Paragraph [0046]) controls the road surface rendering lamp (Sweeney: Fig. 4a, 412 & Paragraph [0083]) to emit light toward the object (Sweeney: Fig. 4a, 418).
Sweeney in view of Zhang does not specify wherein when the illuminance measured by the illuminance sensor is equal to or less than the predetermined illuminance.
Shimaoka discloses wherein when the illuminance measured by the illuminance sensor (Fig. 16, 161 & Paragraph [0099]) is equal to or less than the predetermined illuminance (Paragraph [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sweeney with wherein the vehicle exterior display unit is a display device provided on another vehicle for purpose of determine or predict a state of the roadway ahead of the larger vehicle; and update its display with this state of the roadway ahead in order to enable these drivers and passengers to better understand the roadway ahead despite visual obstruction by the larger vehicle for purpose of savings in energy is thereby devised because the strength of the light illuminated from the variable light distribution lamp weakens due to the control of the light driving device to which the instruction from the control device is outputted as disclosed by Shimaoka (Paragraph [0013]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/              Primary Examiner, Art Unit 2844